DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-2, 5-20 in the reply filed on 10/20/2020 is acknowledged. The traversal is on the ground(s) that the requirement of restriction is improper due to the lack of showing of a serious search burden in showing that the support position requires separate classifications. The argument is found persuasive, and the requirement has been withdrawn. Claims 1-20 remain pending in the application.

Specification
The disclosure is objected to because of the following informalities: In ¶ [0048], reference number 101 is given to “the flexible screen support member”, however, in the previous paragraph, “the flexible screen support member” is given the reference number 102, and reference number 101 refers to “the flexible screen”.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FLEXIBLE LIGHT-EMITTING DEVICE AND TERMINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the light guide plate is bent following bending of the flexible screen support member during bending the flexible screen support member”. The meaning of the limitation is unclear, whether the “bent following bending” refers to the light guide plate matching the shape of the bended flexible screen support member, or if it means the light guide plate is bent as a result of a bending of the flexible screen support member. For the purposes of claim examination, the Examiner will interpret the limitation as the former.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasylyev, US 2017/0254518 A1.
Regarding claim 1, Vasylyev discloses “A light-emitting device (Fig. 11), comprising: a flexible screen (30, Fig. 11), comprising an exit light surface (top surface of 30, seen in Fig. 11) 
Regarding claim 2, Vasylyev discloses the invention of claim 1, as cited above, and further discloses “a flexible screen support member (20, Fig. 11), wherein the flexible screen support member, the flexible screen, and the surface light source are stacked together (seen in Fig. 11), and wherein the flexible screen support member is disposed at a side of the surface light source away from the flexible screen (seen in Fig. 11).”  
Regarding claim 3, Vasylyev discloses the invention of claim 1, as cited above, and further discloses “a flexible screen support member (40, Fig. 11), wherein the flexible screen support member, the flexible screen, and the surface light source are stacked together (seen in Fig. 11), and wherein the flexible screen support member is disposed between the surface light source and the flexible screen (seen in Fig. 11).”  
Regarding claim 4, Vasylyev discloses the invention of claim 3, as cited above, and further discloses “the flexible screen support member is made from a light guide material (layer 40 transmits light, also has TIR properties seen in Fig. 7 and 9; ¶ [0127]).”  
Regarding claim 5, Vasylyev discloses the invention of claim 2, as cited above, and further discloses “the surface light source is attached to the flexible screen support member (seen in Fig. 11 and in other similar embodiments such as Fig. 9).”  
Regarding claim 6, Vasylyev discloses the invention of claim 5, as cited above, and further discloses “the flexible screen support member is bendable, wherein the flexible screen support member is able to be bent to be in one of a C-shape (¶ [0121] concave curved shape) and an S-shape (seen in Fig. 11), enabling the flexible screen and the surface light source to be bent to be in one of a C-shape and an S-shape (seen in Fig. 11).”  
Regarding claim 10, Vasylyev discloses the invention of claim 2, as cited above, and further discloses “the surface light source is an organic light-emitting diode light source (¶ [0169]).”  
Regarding claim 11, Vasylyev discloses the invention of claim 2, as cited above, and further discloses “the surface light source comprises a flexible circuit board (¶ [0043]) and a plurality of surface-mount device light-emitting diodes attached to the flexible circuit board (seen in Fig. 11), and wherein the plurality of surface-mount device light- emitting diodes are disposed at a side of the flexible circuit board close to the flexible screen (seen in Fig. 11).”  
Regarding claim 12, Vasylyev discloses the invention of claim 11, as cited above, and further discloses “the surface light source further comprises a light guide plate (40, Fig. 11) disposed between the plurality of surface-mount device light-emitting diodes and the incident light surface of the flexible screen (seen in Fig. 11).”
Regarding claim 13, Vasylyev discloses the invention of claim 12, as cited above, and further discloses “the light guide plate is bendable, and wherein the light guide plate is bent following bending of the flexible screen support member during bending the flexible screen support member (seen in Fig. 11, ¶ [0040] describes layer 40 as flexible).”  
Regarding claim 14, Vasylyev discloses the invention of claim 12, as cited above, and further discloses “the light guide plate and the flexible screen support member are both made from heat-dissipating materials (¶ [0047] 20 is made of heat conductive material;  ¶ [0058] discloses layer 40 conducts waste heat through its volume).”  
Regarding claim 15, Vasylyev discloses the invention of claim 12, as cited above, and further discloses “a light-reflecting layer disposed on the flexible circuit board and arranged around the plurality of surface-mount device light-emitting diodes, such that part of light from the plurality of surface-mount device light-emitting diodes is emitted to the light-reflecting layer, and the part of light is reflected by the light-reflecting layer and exits from the flexible screen (¶ [0043], seen in similar embodiment of Fig. 6).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Gonzalez, US 2012/0120638 A1.
Regarding claim 7, Vasylyev discloses the invention of claim 2, as cited above, except “an engaging member having a snap portion and a hook portion able to be engaged with the snap portion; wherein the flexible screen support member comprises a first end and a second end opposite the first end, and wherein the snap portion is disposed at the first end and the hook portion is disposed at the second end, enabling the first end and the second to be engaged with each other via the engaging member during bending the flexible screen support member.”   
Vasylyev does disclose that the light device can be wrapped around an object (¶ [0156]).
Gonzalez discloses a flexible light emitting device with a flexible screen member (250, Fig. 1A), a surface light device (210, Fig. 1A), with a snap portion (top 112, Fig. 1A) and a hook portion (bottom 112, Fig. 1A; ¶ [0101]) that are disposed at each end of the device and can engage with each other.
At the time the invention was filed, it would have been obvious to one of ordinary skill of the art, to include a coupling portion, such as taught by Gonzalez, to the flexible screen member support ends, as taught by Vasylyev. One of ordinary skill in the art would have been motivated .
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Gonzalez, and further in view of Engelen et al., US 2017/0359875 A1.
Regarding claim 8, Vasylyev in view of Gonzalez discloses the invention of claim 7, as cited above, except “brightness of the surface lightPage 2 of 6Appl. No. 16/555,991 Office Action Responsesource varies during switching the flexible screen from flattened status to bent status.”
Vasylyev discloses that the brightness can be controlled (¶ [0123]).
Engelen discloses a flexible light device (Fig. 2; ¶ [0026]), with sensors and a controller, where depending on the changing of shape, which changes the distance between light sources, properties of the light, such as intensity, can be changed by the controller (¶ [0039]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a shape detecting sensor and associated controller functions, such as taught by Engelen, to the device as taught by Vasylyev. One of ordinary skill in the art would have been motivated to include a function where the intensity changes based on shape, for meeting the lighting needs of a given application (Engelen, ¶ [0003]).
Regarding claim 9, Vasylyev in view of Gonzalez and Engelen discloses the invention of claim 8, as cited above, and further discloses “a bending sensing chip (Engelen , strain gauge, 310, Fig. 3) and a mainboard (Engelen , 306, Fig. 3), wherein the bending sensing chip and the mainboard are disposed on the flexible screen support member (Engelen Fig. 3, they are on the flexible substrate 304), and wherein the bending sensing chip and the surface light source are electrically coupled with the mainboard (Engelen, ¶ [0047]).”  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev.
Regarding claim 16, Vasylyev discloses the invention of claim 2, as cited above, except “the flexible screen comprises a display region and a non-display region surrounding the display 
Vasylyev discloses that the device can have a decorative edge (trim, ¶ [0141]), and bleed areas (¶ [0142]) that are for non-display purposes. Vasylyev also discloses that the two-dimensional array of LEDs can cover more than 75% and even more than 90% of the substrate (¶ [0111]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the trim, as taught by Vasylyev, be less than a ratio of 1:4 with respect to the display area. One of ordinary skill in the art would have been motivated to have the trim take up a small area, for not covering a large portion of the light emitting area, increasing the amount of space that emits light.
Regarding claim 17, Vasylyev discloses the invention of claim 16, as cited above, and further discloses “a projection of the display region of the flexible screen in a direction toward the surface light source falls on the surface light source (seen in Fig. 11).”  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Engelen.
Regarding claim 18, Vasylyev discloses “a flexible screen (30, Fig. 11) comprising an exit light surface (top surface of 30, seen in Fig. 11) and an incident light surface (bottom surface of 30, seen in Fig. 11) opposite the exit light surface; a surface light source (2, Fig. 11) attached to the incident light surface (seen in Fig. 11) and configured to emit light passing through the incident light surface and exiting from the exit light surface (seen in Fig. 11); a flexible screen support member (20, Fig. 11) operable to support the flexible screen”.
However, Vasylyev does not disclose “a bending sensing chip disposed on the flexible screen support member, and configured to sense a bending degree of the flexile screen support member; and a mainboard configured to control brightness of the light emitted by the surface light source according to the bending degree of the flexible screen support member.”  

Engelen discloses a flexible light device (Fig. 2; ¶ [0026]), with sensors and a controller, where depending on the changing of shape, which changes the distance between light sources, properties of the light, such as intensity, can be changed by the controller (¶ [0039]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a shape detecting sensor and associated controller functions, such as taught by Engelen, to the device as taught by Vasylyev. One of ordinary skill in the art would have been motivated to include a function where the intensity changes based on shape, for meeting the lighting needs of a given application (Engelen, ¶ [0003]).
Regarding claim 20, Vasylyev discloses “a flexible screen (30, Fig. 11) comprising an exit light surface (top surface of 30, seen in Fig. 11) and an incident light surface (bottom surface of 30, seen in Fig. 11) opposite the exit light surface; a surface light source (2, Fig. 11) attached to the incident light surface (seen in Fig. 11) and configured to emit light passing through the incident light surface and exiting from the exit light surface (seen in Fig. 11)”.
However, Vasylyev does not disclose “a mainboard configured to control brightness of the light emitted by the surface light source according to a variation of a shape of the flexible screen.”  
Vasylyev discloses that the brightness can be controlled (¶ [0123]).
Engelen discloses a flexible light device (Fig. 2; ¶ [0026]), with sensors and a controller, where depending on the changing of shape, which changes the distance between light sources, properties of the light, such as intensity, can be changed by the controller (¶ [0039]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a shape detecting sensor and associated controller functions, such as taught by Engelen, to the device as taught by Vasylyev. One of ordinary skill in the art would have been motivated to include a function where the intensity changes based on shape, for meeting the lighting needs of a given application (Engelen, ¶ [0003]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Engelen, and further in view of Huang et al., US 2008/0002965 A1.
Regarding claim 19, Vasylyev in view of Engelen discloses the invention of claim 18, as cited above, except “a camera module slidably connected to the flexible screen support member.”  
Huang discloses a display (10, Fig. 1) with a support member (211, Fig. 5A), and a camera module (20 and 24, Fig. 1) that is slidably connected to the support member (¶ [0007]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a camera module with sliding mount, such as taught by Huang, to the device as taught by Vasylyev in view of Engelen. One of ordinary skill in the art would have been motivated to include a camera module that can slide, to enable a user to be able to capture images, and be able to hide and store the camera when not in use (Huang, ¶ [0004,0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirilla, US 2014/0362575 A1 discloses a flexible light panel with an edge covering
Koetse et al., US 2013/0133822 A1 discloses a flexible electronic component
Aurongzeb et al., US 2013/0026513 A1 discloses a flexible OLED assembly with removable diffuser
Bell, US 2006/0007059 A1 
Momma et al., US 9443918 B2 discloses a flexible and curved light emitting surface (Fig. 3)
Sato, US 7726828 B2 discloses a light device with C-shape and S-shape configurations (Fig. 11 and 12)
Tsai, US 6059414, discloses a flexible light emitting strip, with a support member (cover strip (1)) that is disposed between the light source and the screen.
Chuang et al., US 6050702 discloses a flexible light emitting sheet.
Goodrich, US 5162696 discloses a flexible light sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875